Exhibit 10.85

 

LOGO [g2078743124-1.jpg]  

Roger G. Stoll, Ph.D.

Chairman, President, & Chief Executive Officer

Cortex Pharmaceuticals, Inc.

15231 Barranca Parkway

Irvine, CA 92618

 

July 26, 2004

 

Harry Mansbach, M.D.

1111 Holly Creek Lane

Chapel Hill, North Carolina 27516

 

Dear Hank:

 

Subject to the approval of the Compensation Committee of the Board of Directors,
I am pleased to offer you employment with Cortex Pharmaceuticals, Inc.
(“Cortex”) on the following terms and conditions:

 

1. Your title will be Vice President, Clinical Development and Chief Medical
Officer, and you will report to the Chief Executive Officer. You will devote
substantially all of your working time to performing such duties and
responsibilities as may be assigned to you from time to time commensurate with
such position and refrain from any outside activities that might interfere with
your duties or create a potential conflict of interest.

 

2. We anticipate that you will begin your service with Cortex as soon as
practicable, but in no event later than September 2004.

 

3. You will receive a base salary of $275,000 per year minus appropriate
withholding and payroll deductions, payable through Cortex’s regular payroll. In
addition, you will be reimbursed for customary employment related expenses. You
will be entitled to receive an annual bonus of up to 30% of your base salary
based on achievement of annual goals agreed upon between yourself and the CEO of
Cortex. The payout will be reviewed by and at the discretion of the Compensation
Committee of the Board of Directors.

 

4. You will receive the same package of benefits that Cortex currently provides
to executives of a similar level to you. All of your benefits will be subject to
the terms and conditions of the various benefit plans and policies in effect and
any changes to such plans and policies.

 

5. Cortex will grant you a stock option (the “Option”) to purchase up to 400,000
shares of Common Stock with an exercise price equal to the fair market value on
the first day of your employment, determined in accordance with Cortex’s Amended
and Restated 1996 Stock Incentive Plan (the “Plan”). The right to purchase the
shares subject to the Option will vest in three annual installments of 33 1/3%
each year. In addition, Cortex will grant you 100,000 restricted shares of
Common Stock (the “Restricted Shares”) on the first day



--------------------------------------------------------------------------------

of your employment. The Restricted Shares will be subject to risk of forfeiture
if your service with Cortex terminates. The risk of forfeiture will lapse (i.e.,
you will vest) in four annual installments of 25% each year. The Option and the
Restricted Shares will be granted under, and will be subject to, the terms and
conditions of the Plan, a copy of which will be delivered to you.

 

There are significant personal tax issues with the acceptance and exercise of
the Option and acceptance and vesting of the Restricted Shares and you are
advised to seek tax advice from a qualified tax professional before accepting
either. You must make an irrevocable tax election with respect to the Restricted
Shares within thirty (30) day of the date of grant.

 

You will be an “executive officer” of Cortex under applicable securities laws
and any transactions in Cortex stock will be restricted by such laws and by
Cortex’s internal policies with respect to stock transactions.

 

6. Cortex will assist in your relocation to Orange County, California by
payment, or reimbursement on receipt of appropriate documentation, to you of the
following:

 

  • payment of $10,000 bonus on commencement of employment to cover
miscellaneous relocation expenses

 

  • reimbursement of normal and customary closing fees associated with the sale
of your primary residence in North Carolina and the purchase of a primary
residence in Orange County, California.

 

  • mortgage assistance program that will provide an interest subsidy over five
(5) years in the form of monthly payment, whereby Company will pay 5% of the
principal amount of a mortgage (not to exceed $1,000,000) on your primary
residence in Orange County interest during the first year of your employment, 4%
during the second year, 3% during the third year, 2% during the fourth year, and
1% during the fifth year. Such payments will terminate on any termination of
your employment with Cortex. These payments will also be subject to an income
tax gross up factor of 1.6. For example, during the first year you will receive
payments of $50,000 but the company will provide for an additional $30,000 of
payments for tax purposes to be paid to the IRS by the company. This should
reduce the tax burden of this additional income to you.

 

  • reimbursement of reasonable and customary real estate commissions for sale
of your residence in North Carolina, not to exceed 6%

 

  • reimbursement of costs of moving household furnishing, automobiles and other
personal property from North Carolina to Orange County

 

7. In the event of termination of your employment by the Company without cause
in connection with, or within six (6) months following a “Change In Control” (as
defined in the Plan) you shall be entitled to termination pay equal to twelve
months of your Base



--------------------------------------------------------------------------------

Salary. The payments shall be in lieu of all damages and other compensation to
which you may be entitled, under any employment agreement or otherwise, by
reason of termination of your employment and shall also be in lieu of further
salary payments to you for periods subsequent to the termination of your
employment. The payment shall not be considered compensation for any benefit
calculation or other benefit plan maintained by the Company. The payments will
be paid to you in a lump sum, net of all applicable withholding taxes, within 30
days after your date of termination. You will also receive payment for all
unpaid, paid time off days that you have accrued through the date of your
termination. In the event you receive payment, you shall also be entitled to
continue to participate in the Company’s employee benefit program, including
medical, dental, and prescription coverage for a period of twelve (12) months,
to the extent permitted by the Company’s insurance provider. The related
premiums for such benefits will be paid by the Company. Upon a Change of
Control, all stock options then held by you shall vest concurrently with such
Change of Control.

 

8. Cortex is an at-will employer, and your employment will not be for any
specific term. You are free to quit, and Cortex is free to terminate your
employment at any time, with or without cause.

 

9. This offer of employment is conditioned upon your completion to Cortex’s
satisfaction of the following documents/requirements. Please read them carefully
and contact me at (949) 727-3157 if you need further clarification on any of the
points discussed throughout the remainder of this letter.

 

  (a) Employment Application.

 

  (b) Employee Proprietary Information and Invention Assignment Agreement.

 

  (c) Employment Eligibility Verification (Form I-9): Documenting your
eligibility to work in the United States as required by U.S. Immigration Law.

 

We are looking forward to your joining our company and providing the clinical
leadership necessary to allow for the optimal development of our AMPAKINE®
technology. I hope that we have provided you with the resources necessary to
make your relocation to Southern California possible. I look forward to working
with you and your participation with our management team at Cortex.



--------------------------------------------------------------------------------

To confirm that you agree to the terms stated in this letter, please sign and
date the enclosed copy of this letter and return it to me no later than July 30,
2004.

 

Very truly yours,

/s/ Roger G. Stoll

Roger G. Stoll, Ph.D.

Chairman, President, and Chief Executive Officer

 

I agree to the terms stated in this letter.

 

    

Dated: 7/28, 2004

/s/ Harry Mansbach

--------------------------------------------------------------------------------

    

Harry Mansbach, M.D.

    